Citation Nr: 1547318	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The appellant is the widow of a Veteran who had recognized guerrilla service from December 1942 to April 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2015).


REMAND

VA has not met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Review of the record does not show that the appellant has been provided the requisite statutory and regulatory notice with respect to her claims for service connection for the cause of the Veteran's death and accrued benefits.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is remanded for the following action:

1.  The appellant must be provided requisite statutory and regulatory compliant notice and assistance with respect to her claims and provided the appropriate amount of time and opportunity to identify or submit any additional pertinent evidence in support of her claim.  

2.  After any development as may be indicated by any response received as a consequence of the actions taken above, the appellant's claims must be readjudicated.  If any benefit on appeal remains denied, the appellant must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


No action is required by the appellant until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

